COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Trimcos, LLC v. Compass Bank

Appellate case number:    01-19-01000-CV

Trial court case number: 2018-42334

Trial court:              157th District Court of Harris County

       Appellant, Trimcos, LLC, asserts it has paid all fees requested by the district clerk for
transmission of the clerk’s record to this Court. Appellant requests an extension until May 1,
2020, of the deadline to submit to this Court proof of said payment from the district court, as
requested in this Court’s March 18, 2020 correspondence to appellant.

       Appellant’s motion is granted. The final deadline for appellant to submit written evidence
from the trial court clerk that appellant has paid or made arrangements to pay the clerk’s fee for
preparing the clerk’s record is 5:00 p.m., May 1, 2020.

       If (1) written evidence from the trial court clerk that appellant has paid or made
arrangements to pay the clerk’s fee for preparing the clerk’s record or (2) a meritorious response
that appellant is exempt from paying the clerk’s fee is not received in the Court’s office by the
deadline, this appeal can be dismissed without further notice.

       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss________________
                            Acting individually


Date: April 21, 2020